Citation Nr: 1505669	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-03 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of Ciprofloxacin (Cipro) consumption, to include multiple ruptured tendons and peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Teresa M. Meagher, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to December 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

In light of the Veteran's testimony during his December 2014 hearing and the decision of the United States Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's claim for compensation for tendon rupture due to treatment and medication prescribed by VA as a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of Ciprofloxacin consumption, to include multiple ruptured tendons and peripheral neuropathy.


FINDINGS OF FACT

1.  Subsequent to a December 2007 surgical procedure, the Veteran was prescribed the antibiotic Cipro in February 2008, March 2008, May 2008, and July 2009.

2.  During the course of the Veteran's Cipro use, he began to experience additional disability in the form of multiple tendon rupture, which is a risk associated with Cipro use.

3.  The evidence stands in equipoise as to whether the Veteran was advised of the risk of incurring additional disability due to Cipro use.


CONCLUSION OF LAW

Compensation benefits for multiple ruptured tendons due to VA treatment are warranted.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151 (West 2014).  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151(a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361 (2014).

To determine whether a veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the veteran's condition after such care, treatment, or examination is completed.

To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's, or in appropriate cases, his representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2014).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the Veteran underwent a surgical procedure to correct a deviated septum in December 2007.  Subsequent to this procedure, the Veteran developed multiple infections that VA clinicians attempted to treat with the antiobiotic Cipro.  In various statements and during his December 2014 hearing, the Veteran contended that he is currently disabled due to the rupture of multiple tendons (in the eyes, right knee, right shoulder, low back) and development of peripheral neuropathy following his use of Cipro.  The Veteran contends that he was not informed of Cipro's possible side effects and that this antibiotic was prescribed at a dosage beyond what is normally recommended.

Of record is a prescription warning label for Cipro ("black box warning"), which is dated March 2012.  This warning indicates that Cipro is associated with an increased risk of tendon problems, which may include pain, swelling, inflammation, and possible breakage of tendons.  Notably, the warning also indicates that problems may occur while taking Cipro or up to several months after an individual stops taking it.

The record shows that VA clinicians prescribed Cipro in February 2008, March 2008, May 2008, and July 2009.  VA treatment records document the Veteran's complaints of muscle pain and aches, swelling in the feet and ankles, and mild lower limb edema during the period April 2008 to June 2008.  Additional records dated from July 2009 document shoulder pain.  Notably, January 2010 VA records indicate that the Veteran had upper arm weakness with bunching of the biceps muscle and popping of the tendons.  The recording clinician noted that the Veteran used Cipro multiple times and that Cipro could be the cause of his tendon weakness.  In addition, in March 2010, another VA clinician evaluated the Veteran and noted rupture of the longhead of biceps, bilaterally.  This clinician opined that Cipro was known to cause tendon rupture in rare cases and may be a contributing factor to the Veteran's condition.  Consistent with the March 2010 findings, non-VA physician Dr. R.H. noted obvious "Popeye deformity" of the biceps in April 2010.  January 2011 treatment records indicate that the Veteran's proximal longhead biceps tendon tears are chronic.

In July 2010, a VA clinician documented the Veteran's report that vision changes had onset a few months prior.  The evaluating clinician noted mild macular change of the left eye.  VA treatment records dated February 2011 document a diagnosis of vertical phoria and the Veteran's report that he sees "split images" and has experienced gradual worsening of his vision since 2009.

In a May 2011 report, non-VA physician Dr. C.B. documented a history of rupture of tendons in the knees and bilateral longhead biceps tendon in addition to probable rupture of the rotator cuffs, bilaterally.  Dr. C.B. reported that the Veteran's condition has been productive of impaired function due to loss of movement.  Dr. C.B. reported that the medical literature has numerous references to multiple tendon rupture being associated with the use of the antibiotic Cipro and opined that Cipro is the cause of the Veteran's condition.  Dr. C.B. also reported that Cipro also causes visual difficulty with blurring and double vision.

In November 2011, a VA clinician reviewed the Veteran's file and opined that there was no objective evidence to support a causal relationship or nexus between the administration of Cipro and tendon rupture or visual changes.  In support of this opinion, the clinician noted that she consulted with a pharmacist who reported that tendon rupture and visual changes occur while on the drug, and medical literature shows that there is less than a one percent incident rate of tendon rupture or visual changes due to Cipro.  This opinion echoes a December 2010 VA treatment note in which another clinician opined that experiencing biceps tendon tears due to Cipro is not very likely and that it would be very difficult to determine whether Cipro was the causative agent, as age and degeneration are common causes of nontraumatic biceps, tendon, and rotator cuff tears.

The Board finds that Dr. C.B.'s May 2011 opinion is adequate as the clinician reviewed the Veteran's relevant medical history; provided a sufficiently detailed description of the Veteran's condition; and, in light of current medical literature, provided analysis to support his opinion regarding the etiology of the Veteran's tendon rupture.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  With regard to the VA opinions offered in December 2010 and November 2011, the Board notes that the evaluating clinicians failed to address the prescription warning that indicates that tendon problems may occur up to several months after an individual stops taking Cipro and also failed to report a complete history of the Veteran's Cipro use and tendon problems.   Notably, the clinician who offered the November 2011 opinion reported the following: the Veteran used Cipro in February and March of 2008; Cipro use in 2009 was not verified; and the Veteran began to experience symptoms in 2009 and 2010.  The record shows, however, that the Veteran used Cipro in February 2008, March 2008, May 2008, and July 2009.  What is more, the Veteran has made consistent reports of muscle and/or tendon pain since April 2008.  Thus, the Board finds that the May 2011 opinion is the most probative with regard to whether the Veteran sustained additional disability as a result of Cipro use.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

Overall, the Board finds that the Veteran developed additional disability due to Cipro use.  The Board also observes that the record is negative for evidence that the prescribing clinicians informed the Veteran of the risks relevant to this appeal associated with Cipro use.  As acknowledged previously, 38 C.F.R. § 3.361(d)(1) provides that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment may be shown by demonstrating that the treatment caused additional disability and that such treatment was furnished without informed consent.  Thus, in light of the Veteran's competent and credible testimony that he was not informed that tendon rupture is a risk of Cipro use and the lack of evidence to the contrary, the Board finds that compensation is warranted under 38 U.S.C.A. § 1151 for multiple ruptured tendons.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

Additionally, the Board notes that the record is negative for competent evidence that the Veteran currently has peripheral neuropathy that developed secondary to Cipro use, and thus, the Board finds that there is no evidence to support a grant of entitlement to compensation for residual effects of Cipro use that includes peripheral neuropathy.  The Board acknowledges the Veteran's argument to the contrary, but finds that he is not competent to provide evidence with regard to such a complex medical issue.  Jandreau, 492 F.3d at 1376-77; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  There is no doubt to be resolved as to this issue.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for multiple ruptured tendons, claimed as the result of VA treatment, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


